


110 HR 4911 IH: Human Growth Hormone Restriction Act

U.S. House of Representatives
2007-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4911
		IN THE HOUSE OF REPRESENTATIVES
		
			December 19, 2007
			Mr. Lynch introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Controlled Substances Act to add human
		  growth hormone to schedule III.
	
	
		1.Short titleThis Act may be cited as the
			 Human Growth Hormone Restriction Act
			 of 2007.
		2.Human growth
			 hormone
			(a)In
			 generalSchedule III of
			 section 202(c) of the Controlled Substances Act (21 U.S.C. 812(c)) is amended
			 by adding at the end the following:
				
					(f)Growth hormone,
				recombinant human growth hormone, or human growth
				hormone.
					.
			(b)Effective
			 dateThe amendment made by this section shall take effect 60 days
			 after the date of enactment of this Act.
			
